Exhibit 10.4

 

SEVERANCE AND NON-COMPETITION AGREEMENT

 

THIS SEVERANCE AND NON-COMPETITION AGREEMENT, dated as of July 25, 2008 (the
“Agreement”), is by and between Quixote Corporation, a Delaware corporation
having its principal offices at 35 East Wacker Drive, Chicago, IL 60601
(“Quixote”), and Leslie J. Jezuit, an Executive of the Company (“Executive”).

 

WHEREAS, the Executive is a key employee of Quixote who possesses valuable
proprietary knowledge of Quixote, its business and operations and the markets in
which Quixote competes; and

 

WHEREAS, the Board of Directors of Quixote (the “Board”) has recognized and
continues to recognize that the Executive’s contribution to the growth and
success of Quixote has been, and is expected to continue to be, substantial and
desires to assure Quixote of the Executive’s continued employment by assuring
him of fair treatment if that relationship is terminated; and

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 


1.             CERTAIN DEFINED TERMS.


 


(A)           GOOD REASON.  “GOOD REASON” SHALL MEAN EITHER OF THE EVENTS
DESCRIBED IN (I) AND (II) OF THIS SUBSECTION 1(A) OCCURRING WITHOUT THE
EXECUTIVE’S WRITTEN CONSENT.  THE EXECUTIVE’S TERMINATION OF EMPLOYMENT
HEREUNDER SHALL NOT BE TREATED AS A TERMINATION FOR GOOD REASON UNLESS (1) THE
EXECUTIVE PROVIDES NOTICE TO QUIXOTE OF THE EXISTENCE OF THE GOOD REASON NO
LATER THAN SIXTY (60) DAYS AFTER THE OCCURRENCE OF THE EVENT WHICH FORMS THE
BASIS FOR ANY TERMINATION FOR GOOD REASON, AND (2) QUIXOTE FAILS TO REMEDY THE
GOOD REASON WITHIN THIRTY (30) DAYS AFTER RECEIPT OF NOTICE FROM THE EXECUTIVE
OF THE EXISTENCE OF THE GOOD REASON (THE “CURE PERIOD”), AND (3) THE EXECUTIVE
TENDERS HIS RESIGNATION IN WRITING TO QUIXOTE WITHIN FIFTEEN (15) DAYS AFTER END
OF THE CURE PERIOD:


 


(I)


 


THE EXECUTIVE’S BASE COMPENSATION AND FRINGE BENEFITS ARE REDUCED, IN THE
AGGREGATE, BY 20% OR MORE; OR


 


 


 


(II)


 


QUIXOTE FAILS TO OBTAIN THE ASSUMPTION OF THE OBLIGATION TO PERFORM THIS
AGREEMENT BY ANY SUCCESSOR AS CONTEMPLATED IN SECTION 12 HEREOF.


 


(B)           CAUSE.  QUIXOTE SHALL HAVE “CAUSE” TO TERMINATE THE EXECUTIVE’S
EMPLOYMENT UPON:

 

--------------------------------------------------------------------------------


 


(I)


 


THE WILLFUL FAILURE BY THE EXECUTIVE TO SUBSTANTIALLY PERFORM HIS DUTIES, OTHER
THAN WHEN SUCH FAILURE RESULTING FROM THE EXECUTIVE’S INCAPACITY IS DUE TO
PHYSICAL OR MENTAL ILLNESS;


 


 


 


(II)


 


THE WILLFUL ENGAGING BY THE EXECUTIVE IN GROSS MISCONDUCT MATERIALLY AND
DEMONSTRABLY INJURIOUS TO QUIXOTE OR ITS SUBSIDIARIES; OR


 


 


 


(III)


 


THE COMMISSION BY THE EXECUTIVE OF A CRIME WHICH IS A FELONY.

 


FOR THE PURPOSE OF THIS SUBSECTION (B), NO ACT, OR THE FAILURE TO ACT, ON THE
EXECUTIVE’S PART SHALL BE CONSIDERED “WILLFUL” UNLESS DONE, OR OMITTED TO BE
DONE, BY HIM NOT IN GOOD FAITH AND WITHOUT REASONABLE BELIEF THAT HIS ACTION OR
OMISSION WAS IN THE BEST INTEREST OF QUIXOTE OR ITS SUBSIDIARIES.


 


(C)           DISABILITY.  AN EXECUTIVE’S “DISABILITY” SHALL OCCUR IF THE
EXECUTIVE IS ABSENT FROM HIS DUTIES AS AN EXECUTIVE OF QUIXOTE ON A FULL-TIME
BASIS FOR SIX (6) CONSECUTIVE MONTHS AND IF HE QUALIFIES FOR LONG-TERM
DISABILITY UNDER QUIXOTE’S LONG-TERM DISABILITY INSURANCE PLAN.


 


(D)           SALARY CONTINUATION PERIOD.  THE “SALARY CONTINUATION PERIOD”
SHALL MEAN ONE (1) YEAR FROM THE DATE OF A TERMINATION OF THE EXECUTIVE.


 


2.             TERMINATION.


 


(A)           TERMINATION OF EMPLOYMENT.  IF THE EXECUTIVE’S EMPLOYMENT (X) IS
TERMINATED FOR GOOD REASON, OR (Y) IS TERMINATED FOR A REASON OTHER THAN DEATH,
DISABILITY, CAUSE OR VOLUNTARY RESIGNATION NOT CONSTITUTING A GOOD REASON, (A
GOOD REASON TERMINATION OR TERMINATION FOR A REASON OTHER THAN DEATH,
DISABILITY, CAUSE OR VOLUNTARY RESIGNATION NOT CONSTITUTING A GOOD REASON IS
REFERRED TO HEREIN AS A “TERMINATION”), THE EXECUTIVE WILL BE ENTITLED TO
RECEIVE:

 


(I)


 


HIS FULL BASE SALARY THROUGH THE DATE OF TERMINATION AT THE RATE IN EFFECT AT
THE TIME TERMINATION OCCURS;


 


 


 


(II)


 


ANY REIMBURSABLE EXPENSES WHICH HAVE BEEN INCURRED BUT ARE UNPAID;


 


 


 


(III)


 


PAYMENT FOR ANY UNEXPIRED VACATION DAYS WHICH HAVE ACCRUED BUT ARE UNUSED; AND


 


 


 


(IV)


 


SUBJECT TO SECTION 7(F), PAYMENT OF THE EXECUTIVE’S BASE SALARY, PLUS COBRA
REIMBURSEMENT AND AUTO ALLOWANCE FOR THE SALARY CONTINUATION PERIOD WHICH SHALL
BE PAID IN A LUMP SUM (THE “SEPARATION BENEFIT”).

 


(B)           RELEASE AGREEMENT.  PRIOR TO EXECUTIVE OBTAINING THE RIGHT TO
RECEIVE, AND IN EXCHANGE FOR, THE SEPARATION BENEFIT PROVIDED IN
SECTION 2(A)(IV), ABOVE, EXECUTIVE WILL FIRST ENTER INTO AND EXECUTE, AND
DELIVER TO QUIXOTE, A RELEASE AGREEMENT SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS EXHIBIT A (THE “RELEASE”) UPON EXECUTIVE’S TERMINATION OF EMPLOYMENT. 
UNLESS THE RELEASE IS EXECUTED BY EXECUTIVE AND DELIVERED TO QUIXOTE WITHIN THE
TIME PERIOD SET

 

2

--------------------------------------------------------------------------------


 


FORTH IN PARAGRAPH 15 OF THE RELEASE, EXECUTIVE WILL NOT RECEIVE THE PAYMENTS
PROVIDED IN SECTION 2(A)(IV) ABOVE.


 


(C)           TERMINATION OF SEVERANCE AND NON-COMPETITION AGREEMENT.  THIS
SEVERANCE AND NON-COMPETITION AGREEMENT SHALL TERMINATE ON THE TENTH ANNIVERSARY
OF THIS AGREEMENT IF THE EMPLOYMENT OF EXECUTIVE HAS NOT BEEN TERMINATED PRIOR
TO THAT DATE.


 


3.             WITHHOLDING TAXES; CODE SECTION 409A.  ALL PAYMENTS MADE UNDER
THIS AGREEMENT SHALL BE SUBJECT TO REDUCTION TO REFLECT ALL FEDERAL, STATE,
LOCAL AND OTHER TAXES REQUIRED TO BE WITHHELD BY APPLICABLE LAW. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION 2, IF ANY PAYMENT
TO THE EXECUTIVE UNDER SECTION 2 WOULD CONSTITUTE A “DEFERRAL OF COMPENSATION”
UNDER SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), (SUCH COMPENSATION DOES NOT, FOR EXAMPLE, QUALIFY FOR THE “SHORT-TERM
DEFERRAL EXCEPTION” UNDER SECTION 409A OF THE CODE) AND THE EXECUTIVE IS A
“SPECIFIED EMPLOYEE” (AS SUCH PHRASE IS DEFINED IN SECTION 409A OF THE CODE),
THE EXECUTIVE (OR THE EXECUTIVE’S BENEFICIARY) WILL RECEIVE PAYMENT OF SUCH
AMOUNTS DESCRIBED IN THIS SECTION 3 WHICH WOULD OTHERWISE BE PAYABLE HEREUNDER
DURING THE FIRST SIX (6) MONTHS FOLLOWING THE EXECUTIVE’S “SEPARATION FROM
SERVICE” WITH QUIXOTE (AS SUCH PHRASE IS DEFINED IN SECTION 409A OF THE CODE)
UPON THE FIRST TO OCCUR OF:  (I) THE DATE WHICH IS FIRST DATE OF THE SEVENTH
MONTH AFTER THE EFFECTIVE DATE OF THE EXECUTIVE’S SEPARATION FROM SERVICE, OR
(II) THE DATE OF THE EXECUTIVE’S DEATH; PROVIDED HOWEVER, QUIXOTE SHALL
IMMEDIATELY UPON TERMINATION PAY SUCH AMOUNTS DESCRIBED IN THIS SECTION 3 INTO A
DOMESTIC “RABBI TRUST” TO BE HELD BY A MUTUALLY-ACCEPTABLE BANK OR OTHER THIRD
PARTY UNTIL THE EXECUTIVE IS ENTITLED TO RECEIVE SUCH PAYMENTS.

 


4.             MITIGATION.  THE EXECUTIVE SHALL NOT BE REQUIRED TO MITIGATE THE
AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS AGREEMENT BY SEEKING OTHER EMPLOYMENT
OR OTHERWISE, NOR SHALL THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS AGREEMENT
BE REDUCED BY ANY COMPENSATION EARNED BY THE EXECUTIVE AS A RESULT OF EMPLOYMENT
BY ANOTHER EMPLOYER AFTER THE DATE OF TERMINATION, OR OTHERWISE.


 


5.             AT-WILL EMPLOYMENT.  NOTWITHSTANDING THIS AGREEMENT, EXECUTIVE’S
RELATIONSHIP WITH QUIXOTE CONTINUES TO BE AN AT-WILL EMPLOYMENT RELATIONSHIP. 
QUIXOTE OR EXECUTIVE HAS THE RIGHT TO TERMINATE EXECUTIVE’S EMPLOYMENT WITH
QUIXOTE AT ANY TIME WITH OR WITHOUT CAUSE AND WITH OR WITHOUT NOTICE.  NOTHING
IN THIS AGREEMENT CONFERS UPON THE EXECUTIVE ANY RIGHT TO CONTINUE IN THE EMPLOY
OF QUIXOTE, OR IN ANY WAY LIMITS THE RIGHTS OF QUIXOTE, EXCEPT AS EXPRESSLY
STATED HEREIN, TO DISCHARGE THE EXECUTIVE AT ANY TIME FOR ANY REASON WHATSOEVER,
WITH OR WITHOUT CAUSE.


 


6.             CONFIDENTIAL INFORMATION.  THE EXECUTIVE SHALL AT ALL TIMES HOLD
IN A FIDUCIARY CAPACITY FOR THE BENEFIT OF QUIXOTE ALL SECRET, CONFIDENTIAL OR
PROPRIETARY INFORMATION, KNOWLEDGE OR DATA RELATING TO QUIXOTE AND ITS
RESPECTIVE BUSINESSES, WHICH SHALL HAVE BEEN OBTAINED BY THE EXECUTIVE DURING
THE EXECUTIVE’S EMPLOYMENT BY QUIXOTE AND WHICH SHALL NOT BE OR BECOME PUBLIC
KNOWLEDGE INCLUDING, BUT NOT LIMITED TO, INFORMATION REGARDING THE TECHNOLOGY,
PROPRIETARY METHODOLOGIES AND PRODUCTS, SOFTWARE, OTHER TRADE SECRETS, CLIENTS,
SUPPLIERS, CUSTOMERS, CONSULTANTS AND AGENTS OF QUIXOTE (THE “CONFIDENTIAL
INFORMATION”).  DURING THE EXECUTIVE’S EMPLOYMENT WITH QUIXOTE AND AFTER
TERMINATION OF SUCH EMPLOYMENT AT ANY TIME OR FOR ANY REASON, AND REGARDLESS OF
WHETHER ANY PAYMENTS ARE MADE TO THE EXECUTIVE UNDER THIS AGREEMENT AS A RESULT
OF SUCH TERMINATION, THE EXECUTIVE SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT
OF

 

3

--------------------------------------------------------------------------------


 


QUIXOTE OR AS MAY OTHERWISE BE REQUIRED BY LAW OR LEGAL PROCESS, COMMUNICATE OR
DIVULGE ANY CONFIDENTIAL INFORMATION TO ANY PERSON OTHER THAN QUIXOTE AND THOSE
DESIGNATED BY IT OR USE ANY CONFIDENTIAL INFORMATION EXCEPT FOR THE BENEFIT OF
QUIXOTE.  IMMEDIATELY UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH
QUIXOTE AT ANY TIME OR FOR ANY REASON, THE EXECUTIVE SHALL RETURN TO QUIXOTE ALL
CONFIDENTIAL INFORMATION, INCLUDING, BUT NOT LIMITED TO, ANY AND ALL COPIES,
REPRODUCTIONS, NOTES OR EXTRACTS OF CONFIDENTIAL INFORMATION.  THE TERMS OF THIS
SECTION 6 SHALL BE IN ADDITION TO, AND NOT A REPLACEMENT OF, THE PROVISIONS OF
ANY EXECUTIVE CONFIDENTIALITY OR INVENTIONS AGREEMENT WITH EXECUTIVE.


 


7.             NON-COMPETITION.


 


(A)           SOLICITATION OF EMPLOYEES.  DURING THE EXECUTIVE’S EMPLOYMENT WITH
QUIXOTE AND FOR A PERIOD OF TWELVE (12) MONTHS AFTER TERMINATION OF SUCH
EMPLOYMENT AT ANY TIME AND FOR ANY REASON, AND REGARDLESS OF WHETHER ANY
PAYMENTS ARE MADE TO THE EXECUTIVE UNDER THIS AGREEMENT AS A RESULT OF SUCH
TERMINATION, THE EXECUTIVE SHALL NOT SOLICIT, PARTICIPATE IN OR PROMOTE THE
SOLICITATION OF ANY PERSON WHO WAS EMPLOYED BY QUIXOTE AT THE TIME OF THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT WITH QUIXOTE TO LEAVE THE EMPLOY OF
QUIXOTE OR ITS SUBSIDIARIES, OR, ON BEHALF OF HIMSELF OR ANY OTHER PERSON, HIRE,
EMPLOY OR ENGAGE ANY SUCH PERSON; PROVIDED HOWEVER THAT THE FOREGOING
RESTRICTION SHALL NOT PROHIBIT EXECUTIVE OR A FIRM WITH WHICH HE IS EMPLOYED OR
AFFILIATED FROM (I) PUBLISHING AND RECEIVING RESPONSES TO A GENERAL SOLICITATION
FOR EMPLOYMENT IN A GENERAL CIRCULATION NEWSPAPER, MAGAZINE, WEBSITE OR SIMILAR
MEDIUM, OR (II) HIRING A FORMER EMPLOYEE OF QUIXOTE WHO HAS NOT BEEN EMPLOYED BY
QUIXOTE OR ITS SUBSIDIARIES FOR A PERIOD OF AT LEAST SIX (6) MONTHS.  THE
EXECUTIVE FURTHER AGREES THAT, DURING SUCH TWELVE (12) MONTH PERIOD, IF A
CURRENT EMPLOYEE OF QUIXOTE CONTACTS THE EXECUTIVE ABOUT PROSPECTIVE EMPLOYMENT,
THE EXECUTIVE WILL INFORM SUCH EMPLOYEE THAT HE CANNOT DISCUSS THE MATTER
FURTHER WITHOUT INFORMING QUIXOTE.


 


(B)           COVENANTS DURING EMPLOYMENT.  DURING THE EXECUTIVE’S EMPLOYMENT,
THE EXECUTIVE WILL NOT COMPETE WITH QUIXOTE ANYWHERE THAT QUIXOTE CONDUCTS ITS
BUSINESS.  IN ACCORDANCE WITH THIS RESTRICTION, BUT WITHOUT LIMITING ITS TERMS,
DURING THE EXECUTIVE’S EMPLOYMENT, THE EXECUTIVE WILL NOT:

 


(I)


 


ENTER INTO OR ENGAGE IN ANY BUSINESS WHICH COMPETES WITH THE BUSINESS OF QUIXOTE
OR ITS SUBSIDIARIES;


 


 


 


(II)


 


SOLICIT CUSTOMERS, BUSINESS, PATRONAGE OR ORDERS FOR, OR SELL, ANY PRODUCTS AND
SERVICES IN COMPETITION WITH, OR FOR ANY BUSINESS THAT COMPETES WITH, THE
BUSINESS OF QUIXOTE OR ITS SUBSIDIARIES;


 


 


 


(III)


 


DIVERT, ENTICE OR OTHERWISE TAKE AWAY ANY CUSTOMERS, BUSINESS, PATRONAGE OR
ORDERS OF QUIXOTE OR ITS SUBSIDIARIES OR ATTEMPT TO DO SO; OR


 


 


 


(IV)


 


PROMOTE OR ASSIST, FINANCIALLY OR OTHERWISE, ANY PERSON, FIRM, ASSOCIATION,
PARTNERSHIP, CORPORATION OR OTHER ENTITY ENGAGED IN ANY BUSINESS WHICH COMPETES
WITH THE BUSINESS OF QUIXOTE OR ITS SUBSIDIARIES.

 

4

--------------------------------------------------------------------------------


 


(C)           COVENANTS FOLLOWING TERMINATION.  FOR A PERIOD OF ONE (1) YEAR
FOLLOWING THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, THE EXECUTIVE WILL NOT:

 


(I)


 


ENTER INTO OR ENGAGE IN ANY BUSINESS WHICH COMPETES WITH THE BUSINESS OF QUIXOTE
OR ITS SUBSIDIARIES IN ANY COUNTRY WHERE QUIXOTE OR ITS SUBSIDIARIES ARE DOING
BUSINESS AS OF THE DATE OF TERMINATION;


 


 


 


(II)


 


SOLICIT CUSTOMERS, BUSINESS, PATRONAGE OR ORDERS FOR, OR SELL, ANY PRODUCTS AND
SERVICES IN COMPETITION WITH, OR FOR ANY BUSINESS, WHEREVER LOCATED, THAT
COMPETES WITH THE BUSINESS OF QUIXOTE OR ITS SUBSIDIARIES IN ANY COUNTRY WHERE
QUIXOTE OR ITS SUBSIDIARIES ARE DOING BUSINESS AS OF THE DATE OF TERMINATION;


 


 


 


(III)


 


DIVERT, ENTICE OR OTHERWISE TAKE AWAY ANY CUSTOMERS, BUSINESS, PATRONAGE OR
ORDERS OF QUIXOTE IN ANY COUNTRY WHERE QUIXOTE OR ITS SUBSIDIARIES ARE DOING
BUSINESS AS OF THE DATE OF TERMINATION, OR ATTEMPT TO DO SO; OR


 


 


 


(IV)


 


PROMOTE OR ASSIST, FINANCIALLY OR OTHERWISE, ANY PERSON, FIRM, ASSOCIATION,
PARTNERSHIP, CORPORATION OR OTHER ENTITY ENGAGED IN ANY BUSINESS WHICH COMPETES
WITH QUIXOTE OR ITS SUBSIDIARIES IN ANY COUNTRY WHERE QUIXOTE IS DOING BUSINESS
AS OF THE DATE OF TERMINATION.

 


(D)           INDIRECT COMPETITION.  FOR THE PURPOSES OF SECTIONS 7(B) AND 7(C),
BUT WITHOUT LIMITATION THEREOF, THE EXECUTIVE WILL BE IN VIOLATION THEREOF IF
THE EXECUTIVE ENGAGES IN ANY OR ALL OF THE ACTIVITIES SET FORTH THEREIN DIRECTLY
AS AN INDIVIDUAL ON THE EXECUTIVE’S OWN ACCOUNT, OR INDIRECTLY AS A GENERAL
PARTNER, JOINT VENTURER, EMPLOYEE, AGENT, SALESPERSON, CONSULTANT, OFFICER
AND/OR DIRECTOR OF ANY FIRM, ASSOCIATION, PARTNERSHIP, CORPORATION OR OTHER
ENTITY, OR AS A LIMITED PARTNER, MEMBER OR STOCKHOLDER OF ANY LIMITED
PARTNERSHIP, LIMITED LIABILITY COMPANY, OR CORPORATION IN WHICH THE EXECUTIVE OR
THE EXECUTIVE’S SPOUSE, CHILD OR PARENT OWNS, DIRECTLY OR INDIRECTLY,
INDIVIDUALLY OR IN THE AGGREGATE, MORE THAN FIVE PERCENT (5%) OF THE LIMITED
PARTNERSHIP INTERESTS, LIMITED LIABILITY COMPANY INTERESTS OR OUTSTANDING STOCK,
AS THE CASE MAY BE.


 


(E)           APPLICATION OF RESTRICTIONS RESPECTING CONFIDENTIAL INFORMATION,
SOLICITATION AND COMPETITION.  THE REQUIREMENTS AND OBLIGATIONS OF THE EXECUTIVE
UNDER SECTION 7 SHALL BE IN ADDITION TO, AND NOT A LIMITATION UNDER, ANY OTHER
REQUIREMENTS AND OBLIGATIONS OF THE EXECUTIVE, AT LAW OR OTHERWISE.


 


(F)            CONSIDERATION.  THE PARTIES AGREE THAT FOR ALL PURPOSES OF THIS
AGREEMENT AND OTHERWISE, EXECUTIVE’S CONTINUED EMPLOYMENT WITH QUIXOTE AND
QUIXOTE’S CONTINUED PROVISION OF CONFIDENTIAL INFORMATION TO EXECUTIVE ARE
SUFFICIENT CONSIDERATION FOR THIS SECTION 7.  IN ADDITION, TO THE EXTENT THAT
QUIXOTE HAS AN OBLIGATION TO PAY THE SEPARATION BENEFIT UNDER THE AGREEMENT,
FIFTY PERCENT (50%) OF THE SEPARATION BENEFIT HEREUNDER, OR AN AGGREGATE AMOUNT
EQUAL TO FIFTY PERCENT (50%) OF SUCH SEPARATION BENEFIT PAID HEREUNDER (TO THE
EXTENT THE SEPARATION BENEFIT IS PAID IN INSTALLMENTS), SHALL BE CONSIDERED THE
CONSIDERATION PAYABLE TO EXECUTIVE FOR THE COVENANTS IN THIS SECTION 7 (THE
“NONCOMPETITION CONSIDERATION”), AND IF THE

 

5

--------------------------------------------------------------------------------


 


EXECUTIVE VIOLATES ANY OF THE COVENANTS SET FORTH IN THIS SECTION 7, THEN IN
ADDITION TO AND NOT IN LIMITATION OF ANY OF ITS REMEDIES HEREUNDER OR UNDER
APPLICABLE LAW, QUIXOTE SHALL HAVE THE RIGHT TO REFRAIN FROM MAKING ANY FURTHER
INSTALLMENTS OF THE SEPARATION BENEFIT AND MAY RECOVER FROM EXECUTIVE ANY
AMOUNTS OF THE SEPARATION BENEFIT PAID TO EXECUTIVE TO DATE UP TO THE AMOUNT OF
THE NONCOMPETITION CONSIDERATION.  THE PARTIES FURTHER AGREE THAT THE ALLOCATION
OF A PORTION OF THE SEPARATION BENEFIT AS DESCRIBED ABOVE SHALL NOT BE
INTERPRETED AS GRANTING TO EXECUTIVE ANY RIGHT TO RECEIVE ADDITIONAL AMOUNTS
HEREUNDER.

 


8.             RIGHTS APPLY ONLY ON TERMINATION.  THE RIGHTS GRANTED UNDER THIS
SEVERANCE AND NON-COMPETITION AGREEMENT ONLY APPLY UPON A TERMINATION.  THIS
AGREEMENT SUPERCEDES THAT CERTAIN LETTER AGREEMENT BETWEEN QUIXOTE AND EXECUTIVE
DATED DECEMBER 18, 1995, WHICH LETTER AGREEMENT IS HEREBY TERMINATED AND
CANCELLED.


 


9.             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED IN ILLINOIS, WITHOUT GIVING EFFECT TO CONFLICTS OF LAW
PRINCIPLES.


 


10.           HEADINGS; SEVERABILITY.  THE SECTION HEADINGS OF THIS AGREEMENT
ARE FOR REFERENCE ONLY AND ARE TO BE GIVEN NO EFFECT IN THE CONSTRUCTION OR
INTERPRETATION OF THIS AGREEMENT.  IF ANY PART OR PROVISION OF THIS AGREEMENT
SHALL BE DECLARED INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION,
SAID PROVISION OR PART SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY OR
UNENFORCEABILITY ONLY, WITHOUT IN ANY WAY AFFECTING THE REMAINING PARTS OR
PROVISIONS OF THIS AGREEMENT.


 


11.           WAIVER.  ANY PARTY MAY WAIVE COMPLIANCE BY ANOTHER PARTY WITH ANY
OF THE PROVISIONS OF THIS AGREEMENT.  NO WAIVER OF ANY PROVISION SHALL BE
CONSTRUED AS A WAIVER OF ANY OTHER PROVISION.  ANY WAIVER MUST BE IN WRITING.


 


12.           BINDING EFFECT; ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING ON
AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.  NOTHING IN THIS AGREEMENT SHALL CREATE OR BE DEEMED TO
CREATE ANY THIRD PARTY BENEFICIARY RIGHTS IN ANY PERSON OR ENTITY (INCLUDING ANY
EXECUTIVE OR PERSON ENGAGED BY QUIXOTE IN ANY CAPACITY) NOT A PARTY TO THIS
AGREEMENT.  QUIXOTE WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY
MERGER, PURCHASE, CONSOLIDATION OR OTHERWISE) OF QUIXOTE TO MAKE AN EXPRESS
ASSUMPTION OF THE OBLIGATIONS HEREUNDER AND CAUSE ANY SUCCESSOR (WHETHER DIRECT
OR INDIRECT, BY MERGER, PURCHASE, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF QUIXOTE TO AGREE TO PERFORM
ALL PARTS AND PROVISIONS UNDER THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT QUIXOTE WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD
TAKEN PLACE.  FAILURE OF QUIXOTE TO OBTAIN SUCH AGREEMENT PRIOR TO THE
EFFECTIVENESS OF ANY SUCH SUCCESSION SHALL BE A BREACH OF THIS AGREEMENT AND
SHALL ENTITLE EXECUTIVE TO COMPENSATION FROM QUIXOTE IN THE SAME AMOUNT AND ON
THE SAME TERMS AS HE WOULD BE ENTITLED TO HEREUNDER IF HE IS SUBJECT TO A GOOD
REASON, AND THE DATE ON WHICH ANY SUCH SUCCESSION BECOMES EFFECTIVE SHALL BE
DEEMED THE DATE OF TERMINATION.  AS USED IN THIS AGREEMENT, COMPANY SHALL MEAN
QUIXOTE AS HEREINBEFORE DEFINED AND ANY SUCCESSOR TO THE BUSINESS AND/OR ASSETS
OF QUIXOTE WHICH EXECUTES AND DELIVERS THE AGREEMENT PROVIDED FOR IN THIS
SECTION 12, OR WHICH OTHERWISE BECOMES BOUND BY ALL THE TERMS AND PROVISIONS OF
THIS AGREEMENT BY OPERATION OF LAW.

 

6

--------------------------------------------------------------------------------


 

This Agreement and all rights of the Executive hereunder shall inure to the
benefit of, and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the Executive should die after any amounts shall
become payable to him hereunder, all such amounts, unless otherwise provided for
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee or other designee or, if there be no such devisee
or other designee, to the Executive’s estate.

 


13.           ARBITRATION.  ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION IN
CHICAGO, ILLINOIS IN ACCORDANCE WITH THE AMERICAN ARBITRATION ASSOCIATION
EMPLOYMENT LAW RULES THEN IN EFFECT.  THE ARBITRATOR IS EXPRESSLY EMPOWERED TO
RENDER LEGAL OR EQUITABLE RELIEF REQUESTED BY THE PARTIES, WHETHER ON AN
EMERGENCY BASIS OR OTHERWISE, IN ORDER TO ENFORCE THE TERMS OF THIS AGREEMENT. 
JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING
JURISDICTION; PROVIDED, HOWEVER, THAT THE EXECUTIVE SHALL BE ENTITLED TO SEEK
SPECIFIC PERFORMANCE OF HIS RIGHT TO BE PAID UNTIL THE DATE OF TERMINATION
DURING THE PENDENCY OF ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT.  NOTHING IN THIS SECTION 13 PROHIBITS QUIXOTE FROM SEEKING
EQUITABLE OR LEGAL RELIEF IN ANY APPROPRIATE COURT IN ORDER TO ENFORCE SECTIONS
6 AND 7 OF THIS AGREEMENT.


 


14.           COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN ANY NUMBER OF
COUNTERPARTS AND ALL SUCH COUNTERPARTS SHALL BE READ TOGETHER AND CONSTRUED AS
BUT ONE AND THE SAME DOCUMENT.


 


15.           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN WHEN DELIVERED
PERSONALLY, OR SENT BY FACSIMILE TRANSMISSION, RECEIPT CONFIRMED, ONE DAY AFTER
SENT BY RECOGNIZED OVERNIGHT COURIER, OR FIVE (5) DAYS AFTER DEPOSIT IN THE
UNITED STATES MAIL, POSTAGE PREPAID, REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE PARTIES AT THE FOLLOWING ADDRESSES (OR TO SUCH OTHER
ADDRESS AS A PARTY MAY HAVE SPECIFIED BY NOTICE DULY GIVEN TO THE OTHER PARTY IN
ACCORDANCE WITH THIS PROVISION):


 

If to the Executive:

 

At the Executive’s then current business or residence address as shown on the
records of Quixote, with a copy to such other person as the Executive may have
specified by notice duly given to Quixote in accordance with this provision.

 

If to Quixote:

 

Quixote Corporation

35 East Wacker Drive, 11th Floor

Chicago, IL  60601

Attention:  President

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement, in triplicate, on
the date first written above.

 

 

QUIXOTE CORPORATION

 

EXECUTIVE

 

 

 

 

 

 

/s/ Joan R. Riley

 

/s/ Leslie J. Jezuit

By: Vice President & General Counsel

 

Leslie J. Jezuit

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Release Agreement

 

This Release Agreement (“Agreement”) is entered into by and between
                            , an individual (“Executive”), and Quixote
Corporation and its subsidiaries (together, the “Company”), a Delaware
corporation:

 

1.             Termination of Employment. Executive acknowledges that
Executive’s employment with the Company terminated effective
                              , 200   (the “Separation Date”).

 

2.             Compensation owed. Executive acknowledges receipt of all
compensation (including, but not limited to, any and all overtime, commission,
bonus payments and all other benefits except accrued but unused vacation time)
due from the Company through the payroll period immediately prior to the
Separation Date. Executive and the Company acknowledge that Executive will
receive a lump-sum payment equal to any final compensation (including
Executive’s accrued but unused vacation time
of                            (    ) days) on the Company’s next regular payday.

 

3.             Separation Benefit: Subject to the provisions of this Agreement,
the Company will pay Executive the benefits set forth in Section 2(a)(iv) of
Executive’s Severance and Non-Competition Agreement with the Company, but
subject to Section 3 thereof (“Separation Benefit”), commencing within
twenty-one (21) days of the expiration  of the revocation period described in
Paragraph 16 of this Agreement. The Separation Benefit shall be subject to all
required payroll withholdings. The Separation Benefit does not constitute nor is
it intended to be any form of compensation to Executive for any services to the
Company.

 

4.             Consideration. Executive acknowledges that Executive would not be
entitled to the Separation Benefit provided for in paragraph 3 above in the
absence of Executive’s signing of this Agreement, that the Separation Benefit
constitutes a substantial economic benefit to Executive, and that it constitutes
good and valuable consideration for the various commitments undertaken by
Executive in this Agreement.

 

5.             Parties Released. For purposes of this Agreement, the term
“Releasees” means the Company, its past and present parents, subsidiaries,
divisions, and affiliated companies; their respective predecessors, successors,
assigns, benefit plans, and plan administrators; and their respective past and
present shareholders, directors, trustees, officers, employees, agents,
attorneys and insurers.

 

6.             General Release. Excepting the Company’s obligations pursuant to
that Amended and Restated Change of Control Agreement between the Company and
the Executive dated                           , Executive, for and on behalf of
Executive and each of Executive’s personal and legal representatives, heirs,
devisees, executors, successors and assigns, hereby acknowledges full and
complete satisfaction of, and fully and forever waives, releases, acquits, and
discharges Releasees from any and all claims, causes of action, demands,
liabilities, damages, obligations, and debts (collectively referred to as
“Claims”), of every kind and nature, whether known or unknown, suspected or
unsuspected, or fixed or contingent, which Executive holds as of the date

 

A-1

--------------------------------------------------------------------------------


 

Executive signs this Agreement, or at any time previously held against
Releasees, or any of them, arising out of any matter whatsoever (with the
exception of breaches of this Agreement). This General Release specifically
includes, but is not limited to, any and all Claims:

 

(a)           Arising out of or in any way related to Executive’s employment
with the Company or the termination of his employment;

 

(b)           Arising out of or in any way related to any contract or agreement
between Executive and the Company, excepting the Severance and Non-Competition
Agreement dated July     , 2008;

 

(c)           Arising under or based on the Equal Pay Act of 1963; Title VII of
the Civil Rights Act of 1964, as amended; Section 1981 of the Civil Rights Act
of 1866; the Americans With Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Fair Labor Standards Act of 1938; the National Labor
Relations Act; the Worker Adjustment and Retraining Notification Act of 1988;
Employee Retirement Income Security Act of 1974 (ERISA) (excepting claims for
vested benefits, if any, to which Executive is legally entitled thereunder); the
Sarbanes-Oxley Act of 2002; the Illinois Constitution; the Illinois Wage Payment
and Collection Act; the Illinois Minimum Wage Law, the Illinois Human Rights
Act; and the Illinois Whistleblower Act;

 

(d)           Arising under or based on the Age Discrimination in Employment Act
of 1967 (ADEA), as amended by the Older Workers Benefit Protection Act (OWBPA),
and alleging a violation thereof based on any action or failure to act by
Releasees, or any of them, at any time prior to the effective date of this
Agreement;  and

 

(e)           Arising out of or in any way related to any federal, state, county
or local constitutional provision, law, statute, ordinance, decision, order,
policy or regulation prohibiting employment discrimination, providing for the
payment of wages or benefits, providing for a paid or unpaid leave of absence;
otherwise creating rights or claims for employees, including, but not limited
to, any and all claims alleging breach of public policy, whistleblowing,
retaliation, the implied obligation of good faith and fair dealing; any express
or implied oral or written contract, handbook, manual, policy statement or
employment practice; or alleging misrepresentation, defamation, libel, slander,
interference with contractual relations, intentional or negligent infliction of
emotional distress, invasion of privacy, false imprisonment, assault, battery;
fraud, negligence, or wrongful discharge.

 

7.             Intended Scope of Release. It is the intention of the parties and
is fully understood and agreed by them that this Agreement includes a General
Release of all Claims (with the exception of (i) breaches of this Agreement,
(ii) claims for vested benefits, if any, to which Executive is legally entitled
under ERISA, and (iii) all obligations of the Company pursuant to that Amended
and Restated Change of Control Agreement between the Company and the Executive
dated                         , 2008), which Executive holds or previously held
against Releasees, or any of them, whether or not they are specifically referred
to herein.  No reference herein to any specific claim, statute or obligation is
intended to limit the scope of this General Release and, notwithstanding any
such reference, and except as set forth in the preceding sentence, this
Agreement shall be effective as a full and final bar to all Claims of every kind
and

 

A-2

--------------------------------------------------------------------------------


 

nature, whether known or unknown, suspected or unsuspected, or fixed or
contingent, released in this Agreement.

 

8.             Executive Waiver of Rights. As part of the foregoing General
Release, Executive is waiving all of Executive’s rights to any recovery,
compensation, or other legal, equitable or injunctive relief (including, but not
limited to, compensatory damages, liquidated damages, punitive damages, back
pay, front pay, attorneys’ fees, and reinstatement to employment), from
Releasees, or any of them, in any administrative, arbitral, judicial or other
action brought by or on behalf of Executive in connection with any Claim
released in this Agreement.

 

9.             Covenant Not to Sue. In addition to all other obligations
contained in this Agreement, Executive agrees that Executive will not initiate,
bring or prosecute any suit or action against any of Releasees in any federal,
state, county or municipal court, with respect to any of the Claims released in
this Agreement. Notwithstanding the forgoing, nothing in this Agreement shall
preclude Executive from bringing suit to challenge the validity or
enforceability of this Agreement under the Age Discrimination in Employment Act
as amended by the Older Workers Benefit Protection Act.

 

10.           Remedies for Breach. If the Executive, or anyone on Executive’s
behalf, initiates, brings or prosecutes any suit or action against Releasees, or
any of them, in any federal, state, county or municipal court, with respect to
any of the Claims released in this Agreement (except to challenge the validity
or enforceability of this Agreement under the Age Discrimination in Employment
Act as amended by the Older Workers Benefit Protection Act), or if the Executive
breaches any of the terms of this Agreement, then Executive shall  be liable for
the payment of all damages, costs and expenses (including attorneys’ fees)
incurred by Releasees, or any of them, in connection with such suit, action or
breach.

 

11.           No Admission of Liability. Nothing in this Agreement constitutes
or shall be construed as an admission of liability on the part of Releasees, or
any of them. Releasees expressly deny any liability of any kind to Executive,
and particularly any liability arising out of or in any way related to
Executive’s employment with the Company or the termination of Executive’s
employment.

 

12.           Post-Employment Covenants.

 

(a)  Executive hereby reaffirms and agrees to abide by all confidentiality and
nondisclosure obligations, nonsolicitation obligations, noncompetition
obligations and any other post-employment obligations to which Executive is
subject under any contract or agreement between Executive and the Company as
well as the Illinois Trade Secrets Act, any other Illinois statute and Illinois
common law.

 

[(b)  Executive shall keep confidential the circumstances surrounding the
termination of Executive’s employment with the Company, as well as the existence
of this Agreement and its terms, and agrees that neither he, nor Executive’s
attorneys, nor any of Executive’s agents, shall directly or indirectly disclose
any such matters (other than to the Equal Employment Opportunity Commission, the
Illinois Human Rights Commission, or any other federal, state or local fair
employment practices agency), unless written consent is given by the Company’s
Chief Executive Officer or other

 

A-3

--------------------------------------------------------------------------------


 

authorized officer of the Company, or unless required to comply with any
federal, state or local law, rule or order. However, this paragraph will not
prohibit Executive from disclosing the terms of this Agreement to Executive’s
attorneys, accountants or other tax consultants as necessary for the purpose of
securing their professional advice, or in connection with any suit or action
alleging a breach of this Agreement.]

 

(c)  Executive agrees that Executive will not access or attempt to access,
directly or indirectly, by any matter whatsoever, the Company’s computer
network, including without limitation, the Company’s e-mail system, the
Company’s electronic document storage and retrieval system, and the Company’s
computer network servers and related equipment.

 

(d)  Executive agrees that fifty percent (50%) of the Separation Benefit shall
be considered consideration for the covenants of Executive in Section 7 of the
Executive’s Severance Agreement with the Company, and such portion may be
recovered from Executive by the Company as provided in the Severance Agreement
in the event of the Executive’s breach of any such covenants.

 

13.           Warranty of Return of Company Property. Executive warrants and
acknowledges that Executive has turned over to the Company all equipment or
other property issued to Executive’s by the Company, along with all documents,
notes, computer files, and other materials which Executive had in Executive’s
possession or subject to Executive’s control, relating to the Company and/or any
of its customers. Executive further warrants and acknowledges that Executive has
not retained any such documents, notes, computer files or other materials
(including any copies or duplicates thereof).

 

14.           Warranty and Covenant of Nondisparagement. Executive (i) warrants
that during the time period between when Executive was notified of the
termination of Executive’s employment with the Company and Executive’s signing
of this Agreement Executive has not made any disparaging remarks about Releasees
which are likely to cause harm to Releasees, collectively or individually, or
their products and services (“Disparaging Remarks”) and (ii) agrees that
Executive shall not make any Disparaging Remarks following Executive’s signing
of this Agreement.

 

15.           Consideration Period. Executive is advised of to consult with an
attorney or other representative of Executive’s choice prior to signing this
Agreement. Executive has a period of                                 
{twenty-one (21)/forty-five (45)} days within which to consider and accept the
Agreement (“Consideration Period”). The Consideration Period begins to run from
the Separation Date which Executive acknowledges is the date on which Executive
received a copy of this Agreement (if not earlier).

 

16.           Revocation Period. Executive understands that Executive has the
right to revoke this Agreement at any time within seven (7) days after Executive
signs it and that the Agreement shall not become effective or enforceable until
this revocation period has expired without revocation.

 

17.           Resignation of Officer Position. If applicable, Executive shall
resign from Executive’s position as an officer of the Company effective no later
than the Separation Date.

 

A-4

--------------------------------------------------------------------------------


 

18.           Warranty of Understanding and Voluntary Nature of Agreement.
Executive acknowledges that Executive has carefully read and fully understands
all of the provisions of this Agreement; that Executive knows and understands
the rights Executive is waiving by signing this Agreement; and that Executive
has entered into the Agreement knowingly and voluntarily, without coercion,
duress or overreaching of any sort.

 

19.           Severability. The provisions of this Agreement are fully
severable. Therefore, if any provision of this Agreement is for any reason
determined to be invalid or unenforceable, such invalidity or unenforceability
will not affect the validity or enforceability of any of the remaining
provisions. Furthermore, any invalid or unenforceable provisions shall be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, or, if such provision cannot under any circumstances
be modified or restricted, it shall be excised from the Agreement without
affecting the validity or enforceability of any of the remaining provisions. The
parties agree that any such modification, restriction or excision may be
accomplished by their mutual written agreement or, alternatively, by disposition
of a court or other tribunal.

 

20.           Entire Agreement/Integration. This Agreement constitutes the sole
and entire agreement between Executive and the Company with respect to the
subjects addressed in it, and supersedes all prior or contemporaneous
agreements, understandings, and representations, oral and written, with respect
to those subjects.

 

21.           No Waiver By the Company. No waiver, modification or amendment of
any of the provisions of this Agreement shall be valid and enforceable unless in
writing and executed by Executive and the Company’s Chief Executive Officer or
other authorized officer of the Company.

 

22.           Successors and Assigns. This Agreement shall be binding upon, and
shall inure to the benefit of, Executive and Executive’s personal and legal
representatives, heirs, devisees, executors, successors and assigns, and the
Company and its successors and assigns.

 

23.           Choice of Law. This Agreement and any amendments hereto shall be
governed by and construed in accordance with the laws of the State of Illinois,
without regard to conflicts of law principles.

 

COMPANY:

 

EMPLOYEE:

QUIXOTE CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

{Insert Name}

 

A-5

--------------------------------------------------------------------------------